DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al., US 2012/0076703 A (hereinafter “Stiller”) in view of Rinker, U.S. Patent No. 9,074,138 (hereinafter “Rinker”). Stiller teaches a method for producing carbon comprising through a liquefaction process providing an amount of coal with impurities (e.g., mercury), separating the coal from impurities, processing coal to produce an amount of pitch and modifying the pitch to producing carbon fiber. See Stiller, Abstract; [0053], [0058], [0059], [0104] & [0131]. Stiller further includes resin precursor including toluene. See Stiller, [0133]. The present invention differs from Stiller in that the present invention requires a beneficiating step forming beneficiated coal. Rinker teaches in analogous art a process for beneficiating bituminous coal to reduce sulfur, mercury and ash and other impurities to improve the properties of a coal char product using multi-zones at different temperatures. See Rinker, col. 1, lines 53-67, col. 2, lines 1-2, 53-64, col. 3, lines 53-65; Fig. 2. In view of Rinker, one having an ordinary skill in the art would be motivated to modify Stiller by using a beneficiating step whereby the amount of coal has impurities selectively removed.  Such modification is obvious because one would expect that coal processing as taught by Stiller would be similarly useful and applicable to the apparatus taught in Rinker.  

The Examiner maintains in view of Rinker, one having an ordinary skill in the art would be motivated to modify Stiller by using a beneficiating step whereby the amount of coal where impurities are selectively removed.  Such modification is obvious because one would expect that coal processing as taught by Stiller would be similarly useful and applicable to the apparatus taught in Rinker. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143 I.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What’s a “mer unit?”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh